Title: To Thomas Jefferson from Thomas Nelson, 21 October 1780
From: Nelson, Thomas
To: Jefferson, Thomas



Sir
Halls Mill October 21st. 1780.

I was this morning informed that the Enemy had landed. A party of light Horse who was at Kemps landing about break of day on their way to the Great Bridge, which I fear they have taken possession of by this time, there being no Militia collected. I had ordered Capt. Bradley with two four Pounders to that post; but it will not be in his power to defend it with the few Men he had. The Enemy will Undoubtedly secure all these passes, there being no possibility of preventing it with the Militia of [that] part of the Country who are not armed at all. I hope you will lose no time in ordering a body of Men down, that we may at least attempt an Opposition. I shall endeavour to collect a force from these Counties, but the Confusion is so great that much cannot be expected. Light Horse are absolutely necessary, and I have a poor prospect of raising any number among these people, their horses being unfit for that service. Will it not be a good plan to raise, from the Militia, as many Volunteers as can be got to serve during the Invasion? The public Stores at Portsmouth are very trifling. The Cattle that were collected in the County of Princess Anne for the Commissary I am told have fallen into the Enemies hands. I never was in so bad a part of the Country for Intelligence. The Enemy might have secured every pass before I had any Account of their landing. Their numbers I cannot learn, but from their Ships and bringing light Horse with them, I suppose they mean to make their Winter Quarters in this State.
I am Sir with due Respect Your mo: Obt. & hble Servt.,

Thos. Nelson Jr.



We have not a single piece of Artillery. They were all carried to Richmond with the Ammunition.

